WATSON, District Judge.
This cause came on to be heard on a motion to quash the search warrant and suppress the evidence obtained thereunder, for the reason that the search warrant was not addressed to the proper officer. The search warrant was directed to Col. S. 0. Wynne, Federal Prohibition Administrator, his assistant administrator, and all agents and inspectors under his command, or any or either of them. ■
A search warrant should be directed to a person or persons by name, and not to a class. United States v. Leach, 24 F.(2d) 965 (D. C. of Del.); United States v. Innelli et al., 286 F. 731 (D. C. E. D. Pa.).
The proper practice is for the Commissioner to make a selection of qualified officers to serve the search warrant, and then designate those officers by mentioning them by name. No persons other than those named should execute the writ otherwise than in accordance with title 11, section 7, of the Espionage Act (18 USCA § 617).
Now, July 1,1931, the rule to show cause why the search warrant should not be quashed and the evidence obtained thereunder be excluded and suppressed is made absolute.